Exhibit 3.1 CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF SOLAR3D, INC. Solar3D, Inc. (the "Corporation") organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST:That bythe unanimous written consentof the Board of Directors of the Corporation (the "Board"), the Board duly adopted resolutions toamend of the Certificate of Incorporation of the Corporation. The resolution setting forth the amendment is asfollows: RESOLVED, that the Certificate of Incorporation of the Corporation be amended by changingthe Article thereof numbered "FIRST" so tha4 asamended, said Articleshall beand read as follows: "FIRST: The name of the Corporation isSUNWORKS, INC." SECOND: That said amendment was duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. FOURTH:The effective date of this amendment shall be: March 1, 2016. IN WITNESSWHEREOF,I have signed this Certificate this 12thday of February, 2016. /s/ James B. Nelson James B. Nelson, CEO StateofDelaware Secretary ofState DivisionofCorporations Delivered10:52 AM 02/12/2016 FILED 10:52AM02/l2/2016 SR20160777534-File Number3484724
